In reviewing the agency's decision, we apply the same
                     standard as the district court. See Law Offices of Barry Levinson v. Milko,
                     124 Nev. 355, 362, 184 P.3d 378, 383 (2008) (explaining that this court
                     reviews an agency decision for clear error or an arbitrary and capricious
                     abuse of discretion). While purely legal questions are reviewed de novo,
                     the appeals officer's fact-based conclusions of law are entitled to deference
                     when supported by substantial evidence. Id. at 362, 184 P.3d at 383-84.
                                  Here, the appeals officer's conclusion that CCMSI did not
                     refuse to pay or unreasonably delay payment found due by an appeals
                     officer in the underlying claim litigation is based on substantial evidence.
                     That appeals officer order merely stated that the claim must be accepted
                     for "all appropriate benefits," and CCMSI consequently sent timely letters
                     indicating that appellant's claim was accepted, that all medical bills
                     should be forwarded to it, and that additional medical documentation was
                     needed to determine whether disability benefits were warranted.
                     Although appellant argues that the insurer must describe what benefits it
                     would and would not pay and include appeal rights, he points to no statute
                     so stating, and the appeals officer did not abuse her discretion in
                     concluding that CCMSI complied with the claim-acceptance order; NAG
                     6160.094 applies only when the insurer is responding to "a written
                     request relating to a claim." Therefore, the appeals officer's decision that
                     CCMSI did not refuse or delay payment of benefits found due is entitled to
                     deference.
                                  Further, with regard to appellant's March 8, 2012, letter to
                     CCMSI, that letter did not expressly request benefits but, instead,
                     confirmed appellant's disability retirement date and provided appellant's
                     direct deposit information so that payments could be received by him


SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1947A    cstp,
                    directly. As a result, it was not an abuse of discretion to refuse to impose
                    a benefit penalty on CCMSI for failing to respond to the letter. Moreover,
                    Dr. Moazez's disability retirement report does not strictly comply with
                    NRS 616C.475(7), in that it does not describe the period of disability and
                    whether the work restrictions are permanent or temporary. While CCMSI
                    perhaps should have presumed this information from the circumstances,
                    entitlement to benefits is not now before the court, and this is not enough
                    to show that CCMSI intentionally failed to comply with any statute or
                    regulation. Accordingly, the appeals officer's decision is based on
                    substantial evidence and not affected by clear error. While no benefit
                    penalty is due under NRS 616D.120, appellant is not precluded from
                    seeking disability benefits. We thus
                                ORDER the judgment of the district court AFFIRMED.



                                                               a   ft a_ax-Cr.
                                                               Parraguirr
                                                                                        ,J.




                                                                            11:
                                                               Douglas


                                                                                           J.



                    cc: Hon. Nancy L. Allf, District Judge
                         Persi J. Mishel, Settlement Judge
                         Law Offices of Virginia L. Hunt
                         Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
                         Dept of Business and Industry/
                               Div of Industrial Relations/Henderson
                         Eighth District Court Clerk

SUPREME COURT
       OF
     NEVADA
                                                           3
(0) 1947A sigalta